DAY, J.
Where the dependents of a killed employe entitled to share in the funds provided for in the Workmen’s Compensation Act of Ohio reside in a foreign country, the Industrial Commission is not required to pay such award to the dependents of such killed employe until the Consul, or other proper officer, as provided in Section 1465-108, General Code, shall furnish the necessary information regarding such dependents, and in the absence of such information a writ of mandamus to compel such allowance should be denied.
Writ denied.
Marshall, CJ., Jones, Matthias, Allen .Kinkade and Robinson, JJ., concur.